DETAILED ACTION

Notice of Pre-AIA  or AIA  Status 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to the communication originally filed on December 14, 2020.

Claims 1-30 are pending for examination.

                                                    
Information Disclosure Statement

The information disclosure statement (IDS) submitted on 8/31/21 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Specification  

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification

Claims Objections


Claim 10 is are objected due to following informalities:
In claim 10, line 7, the term “TB PPDU” should be spelled out as trigger-based physical layer convergence protocol (PLCP) protocol data unit.

Claim Rejections - 35 USC § 112

6.        The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

7.    	Claims 4, 12, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 4, line 3, how are “link quality metrics” related to “link quality metrics” recited in claim 1 (line 5)?
In claim 12, line 8, the term “the beamforming estimation” lacks of proper antecedent. 
In claim 16, line 4, it is unclear to recite WLAN device modulated according to a transmission rate. How is the molulation done?


Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating   obviousness or nonobviousness.

Claims 1-11 and 19-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. in U.S. Pub. No. US 2016/0242233 A1, hereinafter referred to as Kang, in view of Zhang et aL in U.S. Publication No. 2019/0327626 A1, hereinafter referred to as Zhang.


Regarding claim 1, Kang disloses a method for wireless communication by a first wireless local area network (WLAN) device (a method of link adaptation performed by an access point, e.g., first WLAN device, supporting multi user {MU} multiple input multiple output {MIMO} in wireless local area network {WLAN} system, para.9, lines 11-16), comprising:
communicating a link adaptation test packet between the first WLAN device and a second WLAN device via a wireless channel (initiating a link adaptation procedure for STAT1, STAT1 by transmitting a PPDU, e.g., test packet, including MCS request {MRQ} via a channel, para.124 and para.7, lines 1-6);
the link adaptation test packet including one or more test portions formatted to aid measurement of link quality metrics of the wireless channel (PPDU includes rate subfield, e.g., test portion 1, indicating bit rate of data to be transmitted [para.85], VHT-SIGB field, e.g., test portion 2, including modulation and coding scheme {MCS} information about each destination [para.89, lines 5-7] and VHT-LTF field, e.g., test portion 3, used to estimate MIMO channel, e.g., measure link quality metrics, [para.92], wherein processing rate, e.g., transmission rate, is determined based on MCS and by taking account of interference between different channels from each others [para.7]);
obtaining the link quality metrics based on the link adaptation test packet (receiving channel state information {CSI} according to channel sounding [para.116, lines 12-18] or receiving MCS feedback {MFB} information, [para.125], wherein MCS value is relevant for corresponding channel environment, e.g., link quality metrics, and is used for defining throughputs, e.g., different transmission rate options [para.96]);
   selecting a selected transmission rate option for transmission of a subsequent packet between the first WLAN device and the second WLAN device via the wireless channel based, at least in part, on the link quality metrics (selecting an MCS, e.g., transmission rate option, based on information obtained to determine whether to make a system processing rate highest at next transmission, e.g., subsequent packet, after obtaining information from each STA, para.117);
communicating the subsequent packet using the selected transmission rate option (carrying out data transmission based on a new MCS obtained, para.125). 
Also, Kang states a sounding procedure for obtaining channel information and a link adaptation procedure for determining a relevant MCS value can be performed in addition before or after data transmission (para.96, lines 10-13).
Kang does not disclose clearly disclose measuring link quality metrics associated with different transmission rate options of the wireless channel,  selecting a selected transmission rate option for transmission of a subsequent packet between the first WLAN device and the second WLAN device via the wireless channel based, at least in part, on the link quality metrics, and communicating the subsequent packet using the selected transmission rate option; which are known in the art and commonly applied in the rate adaption field for data communications, as suggested in  Zhang’s disclosure as below.
Zhang, from the same field of endeavor, teaches measuring link quality metrics associated with different transmission rate options of the wireless channel  (estimating performance statistics that are used to set what data rate to transmit packet, [para.25] where data rates ),  selecting a selected transmission rate option for transmission of a subsequent packet between the first WLAN device and the second WLAN device via the wireless channel based, at least in part, on the link quality metrics  (setting data rate of communication data packets for subsequent time interval between communication device, e.g., first WLAN device, and peer communication device, e.g., second WLAN device, para.25); and communicating the subsequent packet using the selected transmission rate option (and deciding to transmit packets in subsequent time interval at {newly/ selected} set data rate, para.25).
Also, Zhang indicates there are a number of possible data rates or different transmssion rate options according to a number of spatial streams and a number of MCSs (para.20).
Therefore, it would be obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to communicate the subsequent packet using the selected transmission rate option, which is selected based in part of link quality metrics being receiving in response to a link adaptation test packet; thus enhancing data throughput by responding quickly and accurately to  variations in channel conditions according to the rate adaptation method.


Regarding claim 2, Kang in view of Zhang disclose wherein communicating the link adaptation test packet includes transmitting the link adaptation test packet from the first WLAN device to the second WLAN device (initiating a link adaptation procedure for STAT1, STAT1 by transmitting a PPDU, e.g., test packet, including MCS request {MRQ} via a channel from access point {AP}, e.g., first WLAN device, to STAT1, e.g., second WLAN device, see para.124 and para.7, lines 1-6 in Kang); and wherein obtaining the link quality metrics includes receiving feedback information from the second WLAN device in response to the link adaptation test packet (receiving channel state information {CSI} included in feedback frame sent from {second} STAT in link adaptation method, [see para.116, lines 12-18 in Kang] or receiving MCS feedback {MFB} information, [see para.125 in Kang], wherein MCS value is relevant for corresponding channel environment, e.g., link quality metrics, and is used for defining throughputs, e.g., different transmission rate options [see para.96 in Kang]).


Regarding claim 3, Kang in view of Zhang disclose wherein the link adaptation test packet is formatted as a link adaptation null data packet (LA-NDP) (link adaptation procedure in a WLAN system can be realized by using a  null data packet (NDP), see para.97 in Kang) and the feedback information is received in a link adaptation feedback (LA-FB) packet (providing channel estimation, e.g., feedback information, see para.111, lines 6-10 in Kang).


Regarding claim 4, Kang in view of Zhang disclose wherein the feedback information includes a field that indicates a modulation and coding scheme (MCS) option that was selected by the second WLAN device based on link quality metrics (providing MCS feedback {MFB} information includes MCS estimated by STAT1, e.g. secondary WLAN device, [see para.125 in Kang] wherein MCS selection corresponds to channel environment, [see para.96, lines 4-10 in Kang]); and wherein the selected transmission rate option is based on the MCS option selected by the second WLAN device (and throughput, e.g., transmssion rate option, is based on MCS determined by STAT, [see para.96, lines 4-10 in Kang]).


Regarding claim 5, Kang in view of Zhang disclose wherein the link adaptation test packet is part of a message sequence defined for a link adaptation protocol (PPDU is used for link adaptation [see para.37 in Kang] and  includes a HT control field, which configures MCS request {MRQ} to STA1 and STA2 [see para.124 in Kang] wherein PPDU has several fields, e.g., message sequence [see para.81 in Kang). 


Regarding claim 6, Kang in view of Zhang further disclose: 
selecting the message sequence from among a plurality of message sequences based on a transmission type for the subsequent packet (determining VHT-SIG A field having a value indicating SU-MIMO transmission, see para.134 in Kang), the plurality of message sequences including different message sequences when the transmission type is one of a group consisting of a single user (SU) transmission (SU PPDU, see para.21 in Kang), an orthogonal frequency division multiple access (OFDMA) transmission (OFDM transmission symbols, see para.87, lines 3-4 in Kang), and a multi-user (MU) multiple-input-multiple-output (MU-MIMO) transmission type ( MU-MIMO PPDU, see para.21 in Kang); and
formatting the link adaptation test packet based, at least in part on the selected message sequence (formatting PPDU with SU or MU-MIMO transmission modes, see para.87 and para.10 in Kang).


Regarding claim 7, Kang in view of Zhang disclose wherein the selected message sequence includes the first WLAN device transmitting a link adaptation null data packet announcement (LA-NDPA) (access point {AP}, e.g. first WLAN device, transmits an NDPA, see para .108 in Kang) or link adaptation feedback request before communicating the link adaptation test packet (information about feedback information according to channel sounding, see para.110 in Kang), the LA-NDPA or link adaptation feedback request formatted to cause the second WLAN device to provide the link quality metrics regarding the link adaptation test packet  (receiving channel state information {CSI} according to channel sounding performed through NDPA transmission, see para.116, lines 12-18, and para.111, lines 1-3 in Kang).


Regarding claim 8, Kang in view of Zhang disclose wherein the link adaptation test packet is part of a link adaptation message sequence that includes: 
transmitting the link adaptation test packet as a piggybacked link adaptation portion of a data carrying packet from the first WLAN device to the second WLAN device (transmitting MU-PPDU with MRQ contained in data field of MU-PPDU, see para.23 in Kang); and
receiving the link quality metrics as part of a block acknowledgement (BA) feedback message from the second WLAN device (receiving MFB information in BA frame related to channel estimation, see para.102 in Kang).


Regarding claim 9, Kang in view of Zhang further disclose:
communicating a plurality of link adaptation test packets in a corresponding plurality of data carrying packets from the first WLAN device to the second WLAN device (transmitting PPDUs with MRQ from AP to STAT1, STAT2, STAT3, see para.124 or Fig.10 in Kang); and
adjusting the selected transmission rate option based on feedback from the second WLAN device in response to one or more of the link adaptation test packets (determining new MCS obtained from MFB information, see para.125 or Fig.10 in Kang).

Regarding claim 10, Kang in view of Zhang disclose wherein communicating the ink adaptation test packet includes:
transmitting the link adaptation test packet from the first WLAN device to the second WLAN device as a downlink (DL) orthogonal frequency division multiple access (OFDMA) transmission (transmitting a PPDU from AP to multiple destination STAs via downlink transmission [see  para.79, lines 5-8 in Kang] wherein transmission is over OFDM symbols [see para.87, lines 3-4 in Kang]); and
transmitting a trigger frame to cause at least the second WLAN device to provide the link quality metrics in a trigger-based protocol data unit (TB PPDU) (transmitting poll frame, e.g., trigger frame, to cause STAT to transmit MCS feedback/ CSI [ see para.174 in Kang] in block acknowledgement {BA} frame [see para.100 in Kang]).

Regarding claim 11, Kang in view of Zhang further isclose:
determining that the subsequent packet will be a beamformed transmission (obtaining a beam-forming matrix relevant for transmission to each STA by utilizing information obtained through a sounding procedure for previous channel, see para.99, lines 1-3 in Kang); and
adjusting a format of the link adaptation test packet when the subsequent packet will be the beamformed transmission such that the link adaptation test packet is formatted to aid measurement of beamforming characteristics of the wireless channel (VHT-STF in PPDU is transmitted in order for a receiving STAT to operate due to the change of a transmission method to beam-forming transmission, see para.91, lines 8-13 in Kang). 

Regarding claim 19, Kang disclose a method for wireless communication by a first station (STA) of a wireless local area network (WLAN) (a method of performing link adaptation by first station, e.g., first WLAN device, to AP, in wireless local area network {WLAN} system, para.9, lines 11-16),, comprising:
receiving a link adaptation test packet from an access point (AP) of the WLAN via a wireless channel (receiving PPDU, e.g., test packet, including MCS request {MRQ} via a channel, para.124 and para.7, lines 1-6); 
 the link adaptation test packet including one or more test portions formatted to aid measurement of link quality metrics of the wireless channel (PPDU includes rate subfield, e.g., test portion 1, indicating bit rate of data to be transmitted [para.85], VHT-SIGB field, e.g., test portion 2, including modulation and coding scheme {MCS} information about each destination [para.89, lines 5-7] and VHT-LTF field, e.g., test portion 3, used to estimate MIMO channel, e.g., measure link quality metrics, [para.92], wherein processing rate, e.g., transmission rate, is determined based on MCS and by taking account of interference between different channels from each others [para.7]);
measuring the link quality metrics based on the link adaptation test packet (measuring  channel state information {CSI} according to channel sounding [para.116, lines 12-18] or receiving MCS feedback {MFB} information, [para.125], wherein MCS value is relevant for corresponding channel environment, e.g., link quality metrics, and is used for defining throughputs, e.g., different transmission rate options [para.96]);;
transmitting link adaptation feedback to the AP based, at least in part, on the link quality metrics (transmitting MFB to access point, para.9); and
receiving a subsequent packet formatted according to a transmission rate option selected by the AP based on the link adaptation feedback (receiving data transmission based on a new MCS obtained, para.125). 
Also, Kang states a sounding procedure for obtaining channel information and a link adaptation procedure for determining a relevant MCS value can be performed in addition before or after data transmission (para.96, lines 10-13).
Kang does not disclose clearly disclose measuring link quality metrics associated with different transmission rate options of the wireless channel,  selecting a selected transmission rate option for transmission of a subsequent packet between the first WLAN device and the second WLAN device via the wireless channel based, at least in part, on the link quality metrics, and communicating the subsequent packet using the selected transmission rate option; which are known in the art and commonly applied in the rate adaption field for data communications, as suggested in  Zhang’s disclosure as below.
Zhang, from the same field of endeavor, teaches measuring link quality metrics associated with different transmission rate options of the wireless channel  (estimating performance statistics that are used to set what data rate to transmit packet, [para.25] where data rates ),  selecting a selected transmission rate option for transmission of a subsequent packet between the first WLAN device and the second WLAN device via the wireless channel based, at least in part, on the link quality metrics  (setting data rate of communication data packets for subsequent time interval between communication device, e.g., first WLAN device, and peer communication device, e.g., second WLAN device, para.25); and communicating the subsequent packet using the selected transmission rate option (and deciding to transmit packets in subsequent time interval at {newly/ selected} set data rate, para.25).
Also, Zhang indicates there are a number of possible data rates or different transmssion rate options according to a number of spatial streams and a number of MCSs (para.20).
Therefore, it would be obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to receive the subsequent packet using the transmission rate option, which is selected based in part of link quality metrics being measured; thus enhancing data throughput by providing necessary measurement results derived from variations in channel conditions according to the rate adaptation method.

Regarding claim 20, Kang in view of Zhang disclose 20. The method of claim 19, further comprising:
receiving a link adaptation null data packet announcement (LA-NDPA) before receiving the link adaptation test packet (performing channel sounding before receiving a PPDU through MU-MIMO transmission, see para.121 in Kang), wherein the LA-NDPA instructs the first STA to measure the link quality metrics (wherin NDPA frame is a control frame used for performing a channel sounding procedure through NDP transmission, see para.111 in Kang).

Regarding claim 21, Kang in view of Zhang further disclose:
receiving a trigger frame (receiving poll frame, e.g., trigger frame, see para.6 in Kang]); wherein the link adaptation feedback is transmitted in response to the trigger frame (causing MCS feedback to be transmitted , see para.6 in Kang).  

Regarding claim 22, claim 22 is rejected for substantially same reason as applied to claim 6 above, except that claim 22 is from the WLAN device perspective (STAT 1 in Fig.10 in Kang).

Regarding claim 23, claim 23 is rejected for substantially same reason as applied to claim 1, except that claim 23 is in a device claim format, and Kang [in claim 23] also discloses an apparatus of a first wireless local area network (WLAN) device (wireless device, element 70 in Fig.36), comprising at least one modem, which is an inherent part in a communicatios device, at least one processor communicatively coupled with the at least one modem and configured to perfom claimed limitations (processor, element 72 in Fig.36).
Regarding claim 24, claim 24 is rejected for substantially same reason as applied to claim 2 above, except that claim 24 is in the device claim format.

Regarding claim 25, claim 25 is rejected for substantially same reason as applied to claims 5 and 6 combined, except that claim 25 is in the device claim format.

Regarding claims 26-27, claims 26-27 is rejected for substantially same reason as applied to claims 11-12, respectively, except that claims 26-27 are in the device claim format.
 
Regarding claim 28, Kang in view of Zhang further disclose the second wireless device further comprises: 
at least one transceiver (transceiver, element 76 in Fig.36);
           a plurality of antennas to wirelessly transmit signals output from the at least one transceiver (antennas used for transmissions, para.3 in Fig.36).
	It is well known in the art that using a housing encompasses the at least one modem, the at least one processor, the at least one transceiver and at least a portion of the plurality of antennas (as indicated in US 7,110,762 B1), wherein the transceiver coupled to the at least one modem, and of antennas coupled to the at least one transceiver to wirelessly transmit signals output from the at least one transceiver – would secure radiation.

Regarding claim 29, claim 29 is rejected for substantially same reason as applied to claim 19 above, except that claim 29 is in a device claim format, and Kang [in claim 23] also discloses a second WLAN device (wireless device, element 70 in Fig.36), comprising at least one modem, which is an inherent part in a communicatios device, at least one processor communicatively coupled with the at least one modem and configured to perfom claimed limitations (processor, element 72 in Fig.36).

Regarding claim 30, Kang in view of Zhang disclose the second wireless device further comprises: 
at least one transceiver (transceiver, element 76 in Fig.36);
           a plurality of antennas to wirelessly transmit signals output from the at least one transceiver (antennas used for transmissions, para.3 in Fig.36).
	It is well known in the art that using a housing encompasses the at least one modem, the at least one processor, the at least one transceiver and at least a portion of the plurality of antennas (as indicated in US 7,110,762 B1), wherein the transceiver coupled to the at least one modem, and of antennas coupled to the at least one transceiver to wirelessly transmit signals output from the at least one transceiver  – would secure radiation.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Zhang, as applied to claim 1 above, and further in view of Elsherif et aL in U.S. Publication No. 2017/0064568 A1, hereinafter referred to as Elsherif.

Regarding claim 12, Kang in view of Zhang further disclose:
transmitting a null data packet announcement (NDPA) to indicate that a c null data packet (NDP) that includes the link adaptation test packet will be used for estimation and link adaptation (transmitting an NDPA to  inform that an NDP will be transmitted subsequently, [see para.108 in Kang] wherein NDP is transmitted to each STAT, e.g., multiple NDPs are sent, see para.112 in Kang);
transmitting the combined NDP from the first WLAN device to the second WLAN device (transmitting NDP to each STAT, see para.112 in Kang).
Kang in view of Zhang do not disclose a combined NDP will be used for beamforming estimation, and receiving a response to the combined NDP, wherein the response includes beamforming feedback based on the beamforming estimation and link adaptation feedback based on the link quality metrics of the wireless channel; which are known in the art and commonly applied in the rate adaption field for data communications, as suggested in Elsherif’s disclosure as below.
Elsherif, from the same field of endeavor, teaches a combined NDP will be used for beamforming estimation and receiving a response to the combined NDP  (a NDP with containing training fields that are known to  stations causes to receive from stations beamforming information, which include feedback signal-to-noise value, [para.90-91] or transmitting null data packet announcement (NDPA) frames and null data packet (NDP) frames to a particular of STA, which responds with a compressed beamforming action frame [para.36]), wherein the response includes beamforming feedback based on the beamforming estimation and link adaptation feedback based on the link quality metrics of the wireless channel (wherein beamforming information including  feedback signal-to-noise value of channel, e.g., link quality metrics, [para.90-91] and SNR is used to implement rate adaptation techniques or MCS determinations [para.66]).
Therefore, it would be obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to receive a response includes beamforming feedback based on the beamforming estimation and link adaptation feedback based on the link quality metrics of the wireless channel; thus facilitating efficient rate adaptation determined based on variations in channel conditions while improving gain by using directed beams.

Regarding claim 13, Kang in view of Zhang further disclose:
determining that the subsequent packet will be a beamformed transmission (determining transmission is changed to beamforming transmission, see para.91 in Kang);
before communicating the link adaptation test packet (before initiating a link adaptation procedure by transmitting PPDU, see para.131 in Kang);
transmitting a traditional null data packet announcement (NDP A) from the first WLAN device to the second WLAN device (transmitting an NDP to each STAT for channel estimation, [see para.108 in Kang] or transmitting a PPDU to STA1, STA2, and STA3 through MU-MIMO transmission method based on the previous result of channel sounding. [see para.121 in Kang]). 
Kang in view of Zhang do not disclose transmitting a traditional null data packet (NDP) from the first WLAN device to the second WLAN device, wherein the NDP is usable by the second WLAN device to determine beamforming feedback, and receiving a beamform (BF) report packet including the beamforming feedback from second WLAN device; and transmitting the link adaptation test packet using a beamforming configuration based on the beamforming feedback (; which are known in the art and commonly applied in the rate adaption field for data communications, as suggested in Elsherif’s disclosure as below.
Elsherif, from the same field of endeavor, teaches: 
transmitting a traditional null data packet (NDP) from the first WLAN device to the second WLAN device (transmitting null data packet (NDP) frames from AP to a particular of STA, para.36),  wherein the NDP is usable by the second WLAN device to determine beamforming feedback (to cause to respond with a compressed beamforming action frame [para.36]), and receiving a beamform (BF) report packet including the beamforming feedback from second WLAN device (receiving  beamforming information including  feedback signal-to-noise value of channel, e.g., link quality metric from station, [para.90-91]; and transmitting the link adaptation test packet using a beamforming configuration based on the beamforming feedback (and implementing rate adaption techniques  from SNR gradients by using beamforming information, e.g., beamforming configuration, wherein SNR gradient is determined based on received feedback SNR values [para.66 and para.8])

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Zhang, as applied to claim 1 above, and further in view of Nakao in U.S. Publication No. 2006/0105724 A1, hereinafter referred to as Nakao.

Regarding claim 14, Kang in view of Zhang disclose wherein obtaining the link quality metrics includes measuring the link quality metrics based on the link adaptation test packet (for link adaptation, performing channel estimation, see para.100 in Kang).
Kang in view of Zhang do not disclose the link adaptation test packet is received by the first WLAN device from the second WLAN device, which is known in the art and commonly applied in the rate adaption field for data communications, as suggested in Nakao’s disclosure as below.
Nakao, from the same field of endeavor, teaches the link adaptation test packet is received by the first WLAN device from the second WLAN device (rate request signal is transmitted from second radio apparatus, e.g., second WLAN device, para.166, lines 1-9). 
Therefore, it would be obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to adapt rate or to determine MCS level based on provided link quality metrics; thus providing fast and accurate rate adaptation according to channel conditions changes.


Regarding claim 15, Kang in view of Zhang and Nakao disclose:
transmitting a link adaptation request packet that includes identifiers associated with the second WLAN device and a third WLAN device (transmitting a PPDU including information illustrating STA1, STA2, STA3, and STA4, see para.103 in Kang), wherein the link adaptation request packet is configured to cause the second WLAN device and the third WLAN device to provide link adaptation test packets to the first WLAN device (rate request signals are transmitted from second radio apparatus, e.g., second and third WLAN device, see para.166, lines 1-9 in Nakao);
receiving the link adaptation test packets from the second WLAN device and the third WLAN device via the wireless channel (receiving rate requests from second radio apparatus, see para.166, lines 1-9 in Nakao);
determining a first selected transmission rate optio and a second selected transmission rate option for the WLAN device based, at least in part, on the link adaptation test packets (generating rate information by first radio apparatus, see para.166, lines 1-9 in Nakao).
Therefore, it would be obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention that second WLAN device and the third WLAN device to concurrently provide link adaptation test packets so as for determining a first selected transmission rate option for the second WLAN device and a second selected transmission rate option for the third WLAN based, at least in part, on the link adaptation test packets; thus providing flexibility in performing fast and accurate rate adaptation according to channel conditions changes by either device engaged in a communication. 


Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Zhang and Nakao, as applied to claim 14 above, and further in view of Laroia et al. in U.S. Publication No. 2006/0203765 A1, hereinafter referred to as Laroia.

Regarding claim 16, Kang in view of Zhang and Nakao further disclosewherein communicating the subsequent packet includes:
transmitting the subsequent packet as a multi-user (MU) DL transmission that include portions (transmitting MU PPDU to destination stations, e.g., MU DL transmssion, having several fields, see para.13 and para.89 in Kang)
Kang in view of Zhang and Nakao do not disclose including a first portion for the second WLAN device modulated according to the first selected transmission rate option and further includes a second portion for the third WLAN device modulated according to the second selected transmission rate option; which are known in the art and commonly applied in the rate adaption field for data communications, as suggested in Laroia’s disclosure as below.
Laroia, from the same field of endeavor, teaches that including a first portion for the second WLAN device modulated according to the first selected transmission rate option and further including a second portion for the third WLAN device modulated according to the second selected transmission rate option  (transmitting selected maximum uplink data rate indicator to a wireless terminal supporting uplink data rate options for uplink traffic segments of table 1, wherein indicator is represented by 3 bits, e.g., indicator can support 8 different uplink data rates, para.161).
Therefore, it would be obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to include information on first/ second selected transmission rate options for the second/ third WLAN devices based on their respective channels conditions into the first/ second portions in a MU DL transmission; thus enhancing data transmission by applying appropriate data rates options in a flexible manner to efficiently transmit traffic data for each WLAN device.

Regarding claim 17, Kang in view of Zhang, Nakao further disclose:
transmitting a trigger frame to cause the second WLAN device and the third WLAN device to transmit a multi-user (MU) uplink (UL) transmission ( (transmitting poll frame, e.g., trigger frame, to cause STAT1, STAT2, STAT3 to transmit MCS feedback, e.g., MU UL, wherein multiple STAs associated with an AP through MU-MIMO pairing, e.g., by using MU UL transmission, [see para.6 in Kang]);  wherein the trigger frame includes indications of the first selected transmission rate option for the second WLAN device to use in the MU UL transmission and the second selected transmission rate option for the third WLAN device to use in the MU UL transmission (poll frame includes several multiple STAs associated with an AP through MU-MIMO pairing, e.g., using MU UL transmission, see para.6 in Kang).
Kang in view of Zhang and Nakao do not disclose including a first portion for the second WLAN device to use in the MU UL transmission and the second selected transmission rate option for the third WLAN device to use in the MU UL transmission; which are known in the art and commonly applied in the rate adaption field for data communications, as suggested in Laroia’s disclosure as below.
Laroia, from  the same field of endeavor, teaches including a first portion for the second WLAN device to use in the MU UL transmission and the second selected transmission rate option for the third WLAN device to use in the MU UL transmission (transmitting selected maximum uplink data rate indicator to  wireless terminal supporting uplink data rate options for uplink traffic segments, wherein indicator is represented by 3 bits, e.g., indicator can support 8 different uplink data rates, para.161).
Therefore, it would be obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to include a first portion for the second WLAN device to use in the MU UL transmission and the second selected transmission rate option for the third WLAN device to use in the MU UL transmission; thus enhancing data transmission by applying appropriate data rates options in a flexible manner to efficiently transmit traffic data for each WLAN device.

Regarding claim 18, Kang in view of Zhang, Nakao, and Laroia disclose wherein the MU UL transmission is formatted according to a multi-user (MU) multiple-input-multiple-output (MIMO) transmission (MU-MIMO  transmission, see para.16 in Kang) or an orthogonal frequency division multiple access (OFDMA) transmission  (on OFDM/ OFDMA symbols, see para.87, lines 1-4 in Kang).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kwon, Liu, Nammi, and Song are all cited to show that using the link adaptation protocol, which includes the steps of selecting a transmission rate option, such as a modulation and coding scheme {MCS} for communications between two WLAN devices based on wireless channel conditions – using single user and multi-user transmissions – would enhance data throughput by responding quickly and accurately to  variations in channel conditions according to the rate adaptation method -- similar to the claimed invention.


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUYEN THAI whose telephone number is (571)270-7245.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and videoconferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request(AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000
          	


	/C.Q.T./
	/ALPUS HSU/           Primary Examiner, Art Unit 2465